FIRST DIVISION
                                BARNES, P. J.,
                            GOBEIL and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                       May 20, 2021



In the Court of Appeals of Georgia
 A21A0126. HILLCREST FOODS, INC. v. MIKEALS.

      MARKLE, Judge.

       Hillcrest Foods, Inc. appeals from the trial court’s denial of its petition to stay

arbitration or, in the alternative, to consolidate the arbitration proceedings arising

from its dispute with Brian E. Mikeals. Because we conclude this issue is moot, we

lack jurisdiction and must dismiss this appeal.

       The underlying facts of this case are as follows: Hillcrest was the owner and

operator of a Waffle House franchise restaurant where Mikeals worked until October

2015. As a condition of his employment, Mikeals was required to sign an arbitration

agreement, indicating that any disputes between the parties would be submitted to

arbitration.
          In October 2015, the restaurant was re-purchased by Waffle House, and

Mikeals’s employment with Hillcrest ended; he was then hired directly by Waffle

House. Mikeals was required to complete another arbitration agreement, which was

identical to the previous agreement he signed while employed by Hillcrest.

      During their shift on December 23, 2015, a co-worker placed an illegal

substance in Mikeals’s drink, causing him to suffer severe injuries. Months later, in

May 2016, Mikeals filed suit against Waffle House, asserting claims for negligent

hiring, supervision, retention and training.1 The dispute between Mikeals and Waffle

House was ordered to arbitration.2

      Approximately three years after Mikeals was injured, and while the arbitration

between Mikeals and Waffle House was pending, Mikeals’s counsel notified Hillcrest

of his potential claims against Hillcrest and his intent to demand arbitration. Hillcrest

objected to arbitration, contending that Mikeals’s personal injury claims against it




      1
          Hillcrest was not named as a party in that suit.
      2
        In January 2017, the co-worker pled guilty to aggravated battery, distribution
of methamphetamine, and illegal possession of a controlled substance. The statute of
limitations on the suit was tolled during her prosecution. See OCGA § 9-3-99.

                                            2
were time-barred by the statute of limitations under OCGA § 9-9-5 (a)3 and, therefore,

the American Arbitration Association (AAA) lacked jurisdiction. An arbitrator

appointed to consider Hillcrests’s objections to arbitration found that Mikeals’s

claims against Hillcrest were timely and denied Hillcrest’s objection. Thereafter,

Mikeals initiated this arbitration action against Hillcrest, asserting the same negligent

hiring, supervision, retention and training claims as asserted against Waffle House.

      In October 2019, Hillcrest filed its petition to stay arbitration or, in the

alternative, to consolidate arbitration proceedings with the Waffle House proceeding.

The trial court denied Hillcrest’s petition, finding that (1) Hillcrest waived any right

to seek a stay of arbitration from the trial court by submitting to arbitration

proceedings; (2) the arbitrator already found the claims to be timely; and

(3) consolidation of the two proceedings was not permitted under the AAA rules,


      3
        Pursuant to OCGA § 9-9-5 (a),
      [i]f a claim sought to be arbitrated would be barred by limitation of time
      had the claim sought to be arbitrated been asserted in court, a party may
      apply to the court to stay arbitration or to vacate the award, as provided
      in this part. The court has discretion in deciding whether to apply the
      bar. A party waives the right to raise limitation of time as a bar to
      arbitration in an application to stay arbitration by that party’s
      participation in the arbitration.

                                           3
which governed the dispute according to the terms of the arbitration agreement. The

trial court thus dismissed the case. Notably, the parties entered arbitration in 2020 and

the arbitrator issued a final award in December 2020. Hillcrest now appeals.

      In its appellate brief, Hillcrest concedes that the arbitration hearing has

occurred. Mikeals moved to dismiss Hillcrest’s appeal on the ground that the only

two forms of relief that Hillcrest requested on appeal, reversal of the trial court’s

denial of its petition to stay arbitration and to consolidate the arbitration proceedings,

were now moot, as the arbitration had already been completed and a final award

issued.

          In response, Hillcrest argues this appeal is not moot because: the arbitrator’s

award has not yet been confirmed; vacating the arbitration award prevents Mikeals

from recovering on time-barred claims; reversal of the trial court’s order renders the

arbitration proceedings a nullity; and dismissing the appeal as moot amounts to res

judicata. These contentions are meritless.

      Mootness “is an issue of jurisdiction and must be determined before a court

addresses the merits of a claim.” Sweet City Landfill, LLC v. Elbert County, 347 Ga.

App. 311, 318 (4) (818 SE2d 93) (2018); see also In the Interest of M. F., 305 Ga.

820 (828 SE2d 350) (2019). Pursuant to OCGA § 5-6-48 (b) (3), “[n]o appeal shall

                                             4
be dismissed or its validity affected for any cause nor shall consideration of any

enumerated error be refused, except . . . [w]here the questions presented have become

moot.” “A case is moot when its resolution would amount to the determination of an

abstract question not arising upon existing facts or rights. When the act that is the

subject of [the requested] relief is completed, then the matter is moot and no longer

subject to appeal.” (Citations and punctuation omitted.) City of Comer v. Seymour,

283 Ga. 536, 537 (661 SE2d 539) (2008); see also Collins v. Lombard Corp., 270 Ga.

120, 121 (1) (508 SE2d 653) (1998). When an appeal is moot, we must dismiss it.

Mgt. Electronic Registration Systems, Inc. v. Samuel, 308 Ga. App. 237, 239 (707

SE2d 154) (2011).

      Here, Hillcrest sought a stay of arbitration or the consolidation of the two

arbitration proceedings, and its petition was denied. Rather, arbitration proceeded to

a conclusion. Accordingly, any ruling this Court would make regarding the trial

court’s denial of the relief Hillcrest sought “would be an abstract exercise unrelated

to any existing facts.” Seymour, 283 Ga. at 537; see also Samuel, 308 Ga. App. at

239. And because the relief Hillcrest seeks in this appeal is now moot, we lack




                                          5
jurisdiction, and we must dismiss this appeal.4 OCGA § 5-6-48 (b) (3) (dismissal is

warranted where the questions presented on appeal have become moot); Seymour,

283 Ga. at 537.

        To the extent Hillcrest argues that this Court should vacate the arbitration

award, we are not persuaded. Requesting this Court to vacate the arbitration award

is new relief for which this Court also lacks jurisdiction in this appeal. As we have

held,

        [i]t is well settled that issues presented for the first time on appeal
        furnish nothing for us to review, for this is a court for correction of
        errors of law committed by the trial court where proper exception is
        taken. Nor may [a plaintiff] alter the course of its arguments mid-stream,
        raising issues on appeal that were not raised before the trial court.


(Citation omitted.) American Academy of Gen. Physicians, Inc. v. LaPlante, 340 Ga.

App. 527, 529 (1) (798 SE2d 64) (2017); see also Pfeiffer v. Ga. Dept. of Transp.,

275 Ga. 827, 829 (2) (573 SE2d 389) (2002).


        4
         Notably, Hillcrest admits that, although it objected to arbitration, it
participated in the proceedings notwithstanding this pending appeal. The notice of
appeal acted as supersedeas, and thus Hillcrest should have refused to participate in
the arbitration. See 12052 Assoc. v. W. C. Carson, Inc., 202 Ga. App. 731 (415 SE2d
298) (1992). However, because Hillcrest proceeded to arbitration after filing its notice
of appeal, it has rendered the appeal from the trial court’s order moot. Id.

                                            6
        As the award has yet to be confirmed by the trial court, it would be premature

for this Court to vacate the award. Hillcrest asserts that it intends to challenge

Mikeals’s petition to confirm the arbitration award; therefore, the issues Hillcrest

raises here on appeal could be raised in the trial court in opposition to Mikeals’s

confirmation petition. Accordingly, we lack jurisdiction to do address them at this

time.

        We are further unpersuaded by Hillcrest’s contention that, if we dismiss the

current appeal as moot, Mikeals could later argue the relief Hillcrest seeks on appeal

under OCGA § 9-9-5 (a) would be precluded by res judicata. Mootness does not

operate as an adjudication on the merits. See Mountain Orthopedics & Sports

Medicine, P. C. v. Williams, 284 Ga. App. 885, 887 (644 SE2d 868) (2007) (“The

existence of an actual controversy is fundamental to a decision on the merits by this

court.”) (citation omitted); OCGA § 9-12-40.5 Where the Court lacks jurisdiction to

rule on the appeal due to mootness, dismissal therefrom does not operate as an

adjudication on the merits, Seymour, 283 Ga. at 537; Williams, 284 Ga. App. at 887,


        5
        Under OCGA § 9-12-40, “[a] judgment of a court of competent jurisdiction
shall be conclusive between the same parties and their privies as to all matters put in
issue or which under the rules of law might have been put in issue in the cause
wherein the judgment was rendered until the judgment is reversed or set aside.”

                                           7
and Hillcrest retains the ability to raise these issues in its opposition to Mikeals’s

petition to confirm the arbitration award.6

      Accordingly, this appeal is dismissed.

      Appeal dismissed. Barnes, P. J., and Gobeil, J., concur.




      6
        We are likewise unpersuaded by Hillcrest’s argument that the issues raised
here on appeal fall under an exception to the mootness doctrine, as illustrated in
Collins v. Lombard Corp., 270 Ga. 120 (508 SE2d 653) (1998), because the “harm
is capable of repetition yet evading review as moot.” See Collins, 270 Ga. at 121 (1).
Since Hillcrest can raise these issues in its opposition to Mikeals’s confirmation
petition, they would not necessarily evade review.

                                          8